               CASE 0:18-cv-01776-JRT-HB Doc. 682 Filed 02/08/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            DISTRICT COURT OF MINNESOTA


 IN RE PORK ANTITRUST LITIGATION                Case No. 0:18-cv-01776-JRT-HB

 This Document Relates To:                       NOTICE OF DIRECT PURCHASER
 Direct Purchaser Plaintiff and Direct           PLAINTIFFS’ MOTION FOR
 Action Plaintiff Actions                        ENTRY OF A SET-ASIDE ORDER



           PLEASE TAKE NOTICE that at a hearing to be held on February 25, 2021, at 9:00

a.m. Central, before the Honorable Hildy Bowbeer, Magistrate Judge for the United States

District Court for the District of Minnesota, Courtroom 6B, 316 N. Robert Street, St. Paul,

MN 55101, Direct Purchaser Plaintiffs will move the Court for Entry of a Set-Aside Order

pursuant to Direct Purchaser Plaintiffs’ Memorandum in Support of Motion for Entry of a

Set-Aside Order.

Dated: February 5, 2021                          Respectfully submitted,

                                                 /s/ Brian D. Clark
 Bobby Pouya (Pro Hac Vice)                       W. Joseph Bruckner (MN #0147758)
 Clifford H. Pearson (Pro Hac Vice)               Brian D. Clark (MN #0390069)
 Thomas J. Nolan (Pro Hac Vice)                   Craig S. Davis (MN #0148192)
 Daniel L. Warshaw (Pro Hac Vice)                 Simeon A. Morbey (MN #0391338)
 Michael H. Pearson (Pro Hac Vice)                Arielle S. Wagner (MN #0398332)
 PEARSON SIMON & WARSHAW, LLP                     Stephen M. Owen (MN # 0399370)
 15165 Ventura Boulevard, Suite 400               Stephanie A. Chen (MN #0400032)
 Sherman Oaks, CA 92403                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 Telephone: (818) 788-8300                        100 Washington Avenue South, Suite 2200
 Facsimile: (818) 788-8104                        Minneapolis, MN 55401
 cpearson@pswlaw.com                              Telephone: (612) 339-6900
 tnolan@pswlaw.com                                Facsimile: (612) 339-0981
 dwarshaw@pswlaw.com                              wjbruckner@locklaw.com
 bpouya@pswlaw.com                                bdclark@locklaw.com
 mpearson@pswlaw.com                              csdavis@locklaw.com
                                                  samorbey@locklaw.com
 Melissa S. Weiner (MN #0387900)                  aswagner@locklaw.com
 Joseph C. Bourne (MN #0389922)
556792.3
           CASE 0:18-cv-01776-JRT-HB Doc. 682 Filed 02/08/21 Page 2 of 2



 PEARSON, SIMON & WARSHAW, LLP             smowen@locklaw.com
 800 LaSalle Avenue, Suite 2150            sachen@locklaw.com
 Minneapolis, MN 55402
 Telephone: (612) 389-0600                 Co-Lead Class Counsel for
 Facsimile: (612) 389-0610                 Direct Purchaser Plaintiffs
 mweiner@pswlaw.com
 jbourne@pswlaw.com

 Bruce L. Simon
 Neil Swartzberg
 PEARSON, SIMON & WARSHAW, LLP
 350 Sansome Street, Suite 680
 San Francisco, CA 94104
 Telephone: (415) 433-9000
 Facsimile: (415) 433-9008
 bsimon@pswlaw.com
 nswartzberg@pswlaw.com




556792.3                               2
